Additional Finding of Fact.
Upon the motion of the defendant in error, the court makes the following additional finding of fact:
"Change of Beneficiary. The insured herein reserves and is hereby granted the right, provided this policy is not then assigned, to change the beneficiary or beneficiaries at any time during the continuance of the same, in accordance with the rules of the company, by filing with the company written request to such effect, such change to take effect upon indorsement of the same upon the policy by the company."